DETAILED ACTION
1.	This action is in response to applicant's arguments received on 3/3/2021.  Arguments are not persuasive and the rejections are maintained. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al. (U.S. Publication 2016/0265474), hereinafter “Niimi” in view of Yamashita et al. (U.S. Publication 2017/0121839), hereinafter “Yamashita”.
Regarding claim 12, Niimi discloses the same invention substantially as claimed such as an aluminum piston (100, paragraph 42 shows that piston is aluminum) having a piston crown (10, shown in figure 1), wherein a plasma oxide layer (2b) which has a layer thickness being applied to an area of the piston crown (top portion 10, paragraph 44 states that the aluminum oxide layer is formed by plasma oxidation), but does not disclose the layer thickness of the plasma oxide layer being in the range of more than 40 µm and which may optionally comprise A1203 and/or TiO2, wherein the plasma oxide layer is sealed with a polysilazane-based, water glass-based or polysiloxane-based layer.  However, Yamashita teaches the use of a sealant (10d or 10f) composed of polysilazane (paragraph 144) formed over the oxide coating (10c) of the piston (10) for the purpose of reinforcing the oxide coating to avoid damage of the oxide coating during execution of the polishing process (paragraph 90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Niimi by incorporating a polysilazane layer formed over the oxide layer of the piston as taught by Yamashita for the purpose of reinforcing the oxide coating to avoid damage of the oxide coating during execution of the polishing process.  Examiner notes that claim 1 optionally claims the use of A1203 and/or TiO2 and therefore examiner opts to not include this limitation. 

	Regarding claim 13, Niimi and Yamashita disclose the aluminum piston according to claim 12, wherein the entire piston crown is coated (Niimi, shown in figure 1).
Regarding claim 14, Niimi and Yamashita discloses the aluminum piston according to claim 12, wherein the piston crown (Niimi, 10) includes a piston bowl and an outer area (Niimi, 10a) around the bowl, wherein the coating is applied to the outer area of the piston crown without the bowl.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the coating be provided at the outer portion of the combustion bowl and to omit the coating from the combustion bowl, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.
Regarding claim 15, Niimi and Yamashita disclose the aluminum piston according to claim 12, wherein if a polysilazane-based layer is used, use is made of inorganic or organic polysilazane (Yamashita, paragraph 88); if a polysiloxane-based 

Regarding claim 16, Niimi and Yamashita disclose the aluminum piston according to claim 12, wherein a polysilazane-based layer is used (Yamashita, paragraph 144).
Regarding claim 17, Niimi and Yamashita disclose the claimed invention, but is silent to disclose an inorganic polysilazane being used.  It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to used inorganic polysilazane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 18, Niimi and Yamashita disclose the claimed invention, but is silent to disclose that the polysilazane-based layer contains ZrO2, hollow glass spheres and/or TiO2. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the polysilazane-based layer contain ZrO2, hollow glass spheres and/or TiO2, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 19, Niimi and Yamashita disclose the claimed invention but is silent to disclose the plasma oxide layer comprises A1203 and/or TiO2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of 203 and/or TiO2, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 20, Niimi and Yamashita discloses the claimed invention except for the layer thickness of the plasma oxide layer lies in the range from 70 to 130 µm. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to the layer thickness of the plasma oxide layer lying in the range from 70 to 130 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 21, Niimi and Yamashita discloses the aluminum piston according to claim 12, wherein the piston (Niimi, 100) comprises an aluminum piston for an internal combustion engine (Niimi, claim 1).
Regarding claim 22, Niimi and Yamashita discloses a method for coating an aluminum piston, which comprises oxidizing an area of the piston by means of plasma electrolytic oxidation in order to generate a plasma oxide layer, and sealing the generated plasma oxide layer with a coating which comprises a polysilazane-based, water glass-based or polysiloxane-based polymer.  Refer to the rejection of claim 12 for further details since the limitations are similar. 
Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive. 

	With regards to claim 12, applicant argues that the prior art does note teach a piston having a plasma oxide layer which is sealed with a polysilazane-base, water glass-based or polysiloxane-based layer. However, applicant just makes this statement but provides no reasoning as to why the prior art does not teach this.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.